Title: From Thomas Jefferson to William Irvine and John Kean, 12 July 1791
From: Jefferson, Thomas
To: Irvine, William,Kean, John



Gentlemen
Philadelphia July 12. 1791.

I am honoured with your letter of the 5th. instant and shall be happy to give every facility to the settlement of the public accounts, which the papers in my office may afford, and their nature admit. You will readily concieve that there may be some (as the secret journals for instance) which could not be suffered to go out of the office, nor to be examined there but by persons of the highest confidence. The few papers which are in this predicament, I am in hopes you would not think it too much trouble for one of yourselves to examine in the office where they are. But as to the residue which probably constitute the great mass of those which may be of any service to you they shall be delivered to your clerk on his leaving a reciept for them at the office.—I have the honour to be with great respect Gentlemen Your most obedient & most humble servt,

Th: Jefferson

